 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 29, 2005 by and among INTEGRATED ELECTRICAL SERVICES, INC., a
Delaware corporation (the “Parent”), BRINK ELECTRIC CONSTRUCTION CO., a South
Dakota corporation (the “Company”), BRINK CONSTRUCTORS, INC., a South Dakota
corporation (the “Buyer”), and DOUGLAS F. BRINK, an individual and resident of
the State of South Dakota (“Guarantor”).
WITNESSETH:
     WHEREAS, the Parent owns, either directly or indirectly, all of the issued
and outstanding capital stock of the Company, which is engaged in the electrical
construction and services business (the “Business”);
     WHEREAS, the Parent and the Company desire to sell to the Buyer
substantially all of the Company’s assets, which are more fully described in
Section 1.1 hereof, and the Buyer desires to acquire such assets in
consideration of the payment by the Buyer of the purchase price and the
assumption by the Buyer of the liabilities provided for herein, all upon the
terms and subject to the conditions hereinafter set forth;
     WHEREAS, Guarantor is the President and owner of the Buyer and has agreed
to personally guarantee to the Parent and the Company the Buyer’s performance of
all representations, warranties, covenants, agreements and conditions set forth
herein;
     NOW, THEREFORE, for and in consideration of the premises and of the
respective representations, warranties, covenants, agreements and conditions of
the parties contained herein, it is hereby agreed as follows:
1. PURCHASE AND SALE OF ASSETS.
     1.1 Transfer of Assets. On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date (as defined in Section 2.1 hereof),
the Company shall sell, convey, assign, transfer and deliver to the Buyer, and
the Buyer shall purchase and acquire from the Company (except as provided in
Section 1.2 hereof) all of the assets, rights and properties of the Parent or
the Company set forth on Schedule 1.1. The assets described in this Section 1.1
as being sold, conveyed, assigned, transferred and delivered to the Buyer
hereunder are sometimes hereinafter referred to collectively as the “Assets".
     1.2 Excluded Assets. It is expressly understood and agreed that the Assets
shall not include the following (such assets are hereinafter referred to
collectively as the “Excluded Assets"):
          (a) Cash and cash equivalents or similar type investments, such as
certificates of deposit, Treasury bills and other marketable securities;
          (b) Claims for refunds of taxes and other governmental charges to the
extent such refunds relate to periods ending on or prior to the Closing Date;

1



--------------------------------------------------------------------------------



 



          (c) Any asset, tangible or intangible, which is not freely
transferable without the consent of a third party, upon the failure to obtain
such consent;
          (d) The original corporate minute books, stock books, financial
records, tax returns, personnel and payroll records and corporate policies and
procedures manuals of the Company and other records required by applicable laws
to be retained;
          (e) Any contract or agreement, whether written or oral, between the
Company and IES Contractors, Inc.;
          (f) Any amounts owed to the Company by Parent, Integrated Electrical
Finance, Inc., IES Management LP, IES Management ROO LP, IES Properties, Inc.,
or IES Reinsurance, Ltd.; and
          (g) Any asset not set forth on Schedule 1.1.
     1.3 Instruments of Conveyance and Transfer.
          (a) At the Closing, the Buyer, the Company and the Parent shall enter
into a Bill of Sale, Assignment and Assumption Agreement in the form attached
hereto as Exhibit A, transferring to the Buyer good and indefeasible title to
all of the tangible personal property included in the Assets, subject only to
Permitted Encumbrances.
          (b) At the Closing, the Buyer, Company and the Parent shall deliver
such other instruments of transfer and assignment in respect of the Assets as
the Buyer or Parent shall reasonably require and as shall be consistent with the
terms and provisions of this Agreement.
          (c) At the Closing, the Guarantor shall, and shall cause the
Transferred Employees (as hereinafter defined) to, resign as officers and
directors of the Company and any other affiliates of the Parent.
     1.4 Further Assurances. From time to time after the Closing, the Parent and
the Company will execute and deliver, or cause to be executed and delivered,
without further consideration, such other instruments of conveyance, assignment,
transfer and delivery and will take such other actions as the Buyer may
reasonably request in order to more effectively transfer, convey, assign and
deliver to the Buyer, and to place the Buyer in possession and control of any of
the Assets or to enable the Buyer to exercise and enjoy all rights and benefits
of the Company with respect thereto.
     1.5 Liabilities. On the Closing Date, the Buyer will assume and agree to
pay and discharge all liabilities of the Company, known or unknown, absolute or
contingent (the “Assumed Liabilities”) other than the liabilities set forth on
Schedule 1.5 (the “Retained Liabilities”), which shall be retained by the Parent
or the Company, respectively.
     1.6 Expenses: Consents and Taxes. The Buyer shall pay, or cause to be paid
(i) all costs and expenses of obtaining all consents of third parties for the
assignment of any of the Assets,

2



--------------------------------------------------------------------------------



 



and (ii) all transfer, stamp, sales, use or other similar taxes or duties
payable in connection with the sale and transfer of the Assets to the Buyer.
2. CLOSING; PURCHASE PRICE.
     2.1 Closing Date. The consummation of the transactions contemplated in this
Agreement (the “Closing”) shall take place at the offices of Cochran & Baker
LLP, 520 Post Oak Blvd., Suite 820, Houston, Texas at 10:00 a.m., Central time,
July 29, 2005 (the “Closing Date”) contemporaneously with the execution of this
Agreement or at such other place and time as the parties hereto may mutually
agree. As between the parties, the Closing shall be effective at the close of
business Sunday, July 31, 2005.
     2.2 Purchase Price. The aggregate purchase price for the Assets shall be
$4,700,000.00 (the “Purchase Price”), subject to adjustment pursuant to
Section 2.3 below, plus the Buyer’s assumption of the Assumed Liabilities
pursuant to Section 1.5 above. The Purchase Price shall be payable by the Buyer
at the Closing to the Company in immediately available funds by confirmed wire
transfer to a bank account to be designated by the Company.
     2.3 Cash Reconciliation. Within 60 days following the Closing Date, the
Company shall prepare and deliver to the Buyer a schedule setting forth, for the
period commencing on July 1, 2005, and ending as of the Closing, (a) the cash
disbursements funded by the Company, the Parent or any of their affiliates for
the benefit of the Company, to include those made in the ordinary course to
trade vendors and those made in the ordinary course for Company employee benefit
plans (the “Disbursements”), and (b) the cash deposits made by the Company (the
“Deposits”). Within three business days following the Buyer’s receipt of such
schedule, (i) the Buyer shall remit to the Company in immediately available
funds, the amount by which the Disbursements exceed the Deposits, if any; or
(ii) the Company shall remit to the Buyer, in like manner and within such
period, the amount by which Deposits exceed the Disbursements, if any.
Disbursements shall include, but not be limited to, actual cash amounts paid by
the Company or the Parent on behalf of the Company with respect to pre-Closing
periods, including (i) amounts paid after June 30, 2005 for checks issued by the
Company or Parent on behalf of the Company on or before June 30, 2005 that had
not cleared the banks on June 30, 2005, which amounts were reflected on the
June 30, 2005 balance sheet as negative cash amounts, (ii) checks issued by the
Company or Parent on behalf of the Company subsequent to June 30, 2005, but
before the Closing that have not cleared the banks as of the Closing,
(iii) workers compensation, general liability, auto insurance, health and
similar insurance premiums paid by the Parent on behalf of the Company with
respect to periods prior to the Closing, whether accrued prior to or after the
Closing, and (iv) other amounts paid by the Company or by the Parent on behalf
of the Company with respect to periods prior to the Closing, but for which
invoices are received or accruals are made after the Closing Date. Deposits
shall include, but not be limited to, actual cash amounts received by the
Company or the Parent on behalf of the Company subsequent to June 30, 2005, but
before the Closing that have not been reflected in the Company’s accounts as of
the Closing. Disbursements and Deposits will be accounted for in accordance with
Parent’s accounting practices consistent with past periods.

3



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS AND WARRANTIES.
     3.1 Representations and Warranties of the Company and the Parent. The
Company and the Parent represent and warrant to the Buyer as follows:
          (a) Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized and validly existing under the laws of
the State of South Dakota and the Company has full corporate power and authority
to own or lease its properties and to carry on its business in such state. The
Company has the full corporate power and authority to execute, deliver and
perform this Agreement, and this Agreement has been duly and validly executed
and delivered by the Company and constitutes the valid and legally binding
obligation of the Company, subject to general equity principles, enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally.
          (b) No Violation. The Company is not in default under or in violation
of its Articles of Incorporation or Bylaws.
          (c) Title to Properties; Absence of Liens and Encumbrances. The
Company owns good and indefeasible title to the Assets, free and clear of all
claims, liens, security interests, charges, leases, encumbrances, licenses or
sublicenses and other restrictions of any kind and nature, other than the
claims, liens, security interests, charges, leases, encumbrances, licenses or
sublicenses either included among the Assumed Liabilities or specifically set
forth on Schedule 3.1(c) hereto (“Permitted Encumbrances”).
     3.2 Representations and Warranties of the Buyer. The Buyer and Guarantor,
jointly and severally, represent and warrant to the Parent and the Company as
follows:
          (a) Organization, Authority and Qualification of the Buyer. The Buyer
is a corporation duly organized and validly existing under the laws of the State
of South Dakota and the Buyer has full corporate power and authority to own or
lease its properties and to carry on its business in such state. The Buyer has
the full corporate power and authority to execute, deliver and perform this
Agreement, and this Agreement has been duly and validly executed and delivered
by the Buyer and constitutes the valid and legally binding obligation of the
Buyer, subject to general equity principles, enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally.
          (b) No Violation. The Buyer is not in default under or in violation of
its Articles of Incorporation or Bylaws.
          (c) Certain Fees. The Buyer has not employed any broker or finder or
incurred any other liability for any brokerage fees, commissions or finders’
fees in connection with the transactions contemplated hereby.
          (d) Financial Information. The financial and management reports
(including, without limitation, WIP schedules) heretofore delivered or made by
Buyer, Guarantor or the Company to the Parent are true and correct in all
material respects and do not omit to state

4



--------------------------------------------------------------------------------



 



any fact necessary to make any of them, in light of the circumstances in which
made, not misleading. All executed change orders have been recorded, all agreed
change orders have been executed or are listed on Schedule 3.2(d), and all
checks and cash received by the Company and its affiliates have been deposited.
     3.3 No Warranty. The Buyer and the Guarantor acknowledge that the
Guarantor, through previous ownership and/or management of the Company, is
familiar with the Assets and the operations of the Company, and has access to
any information pertaining thereto and has made such information available to
Buyer. Neither the Company nor the Parent, nor any of their respective
directors, officers, employees, agents or representatives has made, or shall be
deemed to have made, and no such person shall be liable for, or bound in any
manner by, and Buyer and the Guarantor have not relied upon and will not rely
upon, any express or implied representations, warranties, guaranties, promises
or statements pertaining to the Business or Assets except as specifically
provided in this Section 3. The Buyer and the Guarantor acknowledge that in
making the decision to enter into this Agreement and to consummate the
transactions contemplated hereby, they have relied solely on the basis of their
own independent investigation of the Business and the Assets and upon the
express written representations, warranties and covenants in this Agreement.
Without diminishing the scope of the express written representations, warranties
and covenants of the Company and the Parent in this Agreement and without
affecting or impairing their right to rely thereon, the Buyer and the Guarantor
acknowledge that (a) they have not relied, in whole or in part, on any
information contained in documents, materials or other information provided to
them by, or on behalf of, Company or the Parent, and (b) neither Company nor the
Parent is making any representations or warranties with respect to (i) any such
documents, materials or other information, other than, in each case, as set
forth in this Agreement or (ii) the value, condition, merchantability,
marketability, profitability, suitability or fitness for a particular use or
purpose of the Assets. ACCORDINGLY, THE ASSETS ARE BEING TRANSFERRED “AS IS,
WHERE IS.” EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION
3.1 OF THIS AGREEMENT, THE COMPANY AND PARENT MAKE ABSOLUTELY NO REPRESENTATIONS
OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, REGARDING THE ASSETS, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR THE ABILITY OF THE COMPANY TO ASSIGN THE ASSETS, OR
OBTAIN CONSENTS TO ANY ASSIGNMENT.
4. COVENANTS; ACTION SUBSEQUENT TO CLOSING.
     4.1 Access to Books and Records. Until the third anniversary of the Closing
Date, the Parent and the Company shall afford, and will cause its affiliates to
afford (subject to the provisions of applicable laws), to the Buyer, its
counsel, accountants and other authorized representatives, during normal
business hours, reasonable access to the books, records and other data of the
Company and the Business with respect to periods ending on or prior to the
Closing Date to the extent that such access may be reasonably required by the
Buyer to facilitate (i) the investigation, litigation and final disposition of
any claims which may have been or may be made against the Buyer in connection
with the Business or (ii) for any other reasonable business purpose. Following
the Closing, the Buyer shall prepare, on behalf of the Company, all regularly
prepared financial reports and statements for periods up to and including the
Closing Date, shall deliver such reports to the Parent on or before August 12,
2005, and shall sign a “Representation Compliance Letter” with

5



--------------------------------------------------------------------------------



 



respect to all such financial reports and statements, and shall cooperate with
and provide assistance to the Parent and the Company in their financial and tax
reporting obligations for the periods up to and including the Closing Date.
     4.2 Mail. The Parent and the Company authorize and empower the Buyer on and
after the Closing Date to receive and open all mail received by the Buyer
relating to the Business or the Assets and to deal with the contents of such
communications in any proper manner. The Parent and the Company shall promptly
deliver to the Buyer any mail or other communication received by them after the
Closing Date pertaining to the Business or the Assets. The Buyer shall promptly
deliver to the Parent any mail or other communication received by it after the
Closing Date pertaining to the Excluded Assets or Retained Liabilities, and any
cash, checks or other instruments of payment in respect of the Excluded Assets.
As soon as is practicable after the Closing Date, and in no event more than ten
days thereafter, the Buyer shall mail to its customers and vendors a notice of
the sale in the form provided by the Parent, with such changes thereto as Buyer
and Parent shall agree.
     4.3 No Consent Contracts. To the extent that any contract of the Company
included in the Assets may not be assigned without the consent of any third
party, and such consent is not obtained prior to Closing (such contracts
referred to as “No Consent Contracts"), this Agreement and any assignment
executed at Closing pursuant hereto shall not constitute an assignment thereof,
but to the extent permitted by law shall constitute an equitable assignment by
the Company and assumption by the Buyer of the Company’s rights and obligations
under the applicable No Consent Contract, with the Company making available to
the Buyer the benefits thereof and the Buyer performing the obligations
thereunder on the Company’s behalf.
     4.4 Preparation and Filing of Certain Tax Forms. The Buyer shall prepare
and timely submit to Parent for signature and timely filing all Forms W-2, 940,
941 and 1099 with all appropriate Governmental Entities, including without
limitation any summary schedules and transmittal forms, as well as any similar
filings required by any state or local Governmental Entity, with respect to all
wages and other reportable payments or any sales tax liability for the calendar
year 2004 and for the partial year in 2005 ending on the Closing Date. As used
herein, "Governmental Entity” means any court or tribunal in any jurisdiction
(domestic or foreign) or any public, governmental or regulatory body, agency,
department, commission, board, bureau or other authority or instrumentality,
domestic or foreign. The Buyer shall pay all administrative amounts owed as a
result of or otherwise related to such filings with the exception of any tax,
interest, or penalties associated with periods prior to the Closing. The Company
will pay, on or before they become due, any employment taxes withheld by it
which have not been previously paid. The Buyer, Parent and the Company shall
cooperate in making all such filings and shall make available to the others such
information (subject to the provisions of applicable law) as any of them
requires to assure such filings are made on a timely and accurate basis.
     4.5 The Parent Name and Logos. As soon as practicable (but in any event
within 90 days) after the Closing Date, the Buyer, at its expense, shall remove
all of the Parent and its affiliates’ names and logos from all of the Assets.
Except as specifically provided in Section 1, nothing in this Agreement shall
constitute a license or authorization for the Buyer to use in any manner any
name, logo or mark owned by or licensed to the Company, the Parent or their
respective affiliates which bears any reference to IES or any subsidiary of IES
other than the Company. The

6



--------------------------------------------------------------------------------



 



name “Brink” and “Brink Electric” shall become the exclusive property of the
Buyer following the Closing and shall not be used by the Company, Parent or
their respective affiliates; provided that Parent will be given a reasonable
period of time (not to exceed 90 days) to change the Company’s name after the
Closing Date.
     4.6 Leased Assets. At the Closing, the Buyer, at its expense, shall pay off
or refinance the leases on the vehicles and equipment listed on Schedule 4.6
attached hereto, and in connection therewith shall obtain the release of Parent
and the Company for all liability under such vehicle leases. As soon as
practicable (but in any event within 60 days) after the Closing Date, the Buyer,
at its expense, shall pay off or refinance the leases on the other assets listed
on Schedule 4.6 attached hereto, and in connection therewith shall obtain the
release of Parent and the Company for all liability under such leases.
     4.7 Chubb Bonds. Buyer agrees that at the Closing it shall execute and
deliver to the Federal Insurance Company and its subsidiary or affiliated
insurers and any applicable co-sureties (collectively, “Federal"), a General
Agreement of Indemnity in the form attached as Exhibit B, pursuant to which
Buyer and Guarantor agree to (i) indemnify Federal with respect to the
performance and completion of the bonded obligations as set forth therein; and
(ii) replace within ninety (90) days the bonds identified as Cancelable Bonds
therein. If, after the Closing, the amount of Bonded Obligations is increased
due to the issuance of a rider, supplement or amendment to an existing bond,
then Buyer will pay Parent $15 per $1,000 of increase to reimburse Parent for
the additional premium it will incur plus handling charges. Buyer further agrees
to continue to provide to Federal monthly written reports (with a copy to the
Parent) as to the progress of the completion of the bonded jobs. Buyer and
Guarantor further agree to provide, from time to time and at the request of the
Parent, a certificate or certificates certifying that the Cancelable Bonds have
been replaced, and as to such other matters concerning the performance by the
Buyer of its post-closing obligations under this Agreement as Parent shall
request.
     4.8 Retained Claims. The Company shall retain liability for certain insured
claims as set forth in Schedule 1.5, paragraph 5 (the “Retained Claims"). The
Buyer and the Guarantor agree to cooperate with the Company and the Parent in
the defense of the Retained Claims and to make available the Buyer’s personnel
and facilities for that purpose. The Company shall retain as Excluded Assets and
not transfer to the Buyer all books and records associated with the Retained
Claims, as well as any reserves established on the books of the Company for the
Retained Claims, which reserves shall be paid in cash by the Buyer to the
Company at Closing.
5. INDEMNIFICATION.
     5.1 Survival. The representations and warranties of the Company, the
Parent, the Buyer and the Guarantor contained in this Agreement, any schedules
delivered by or on behalf of the Company and the Buyer pursuant to this
Agreement, or in any certificate, instrument, agreement or other writing
delivered by or on behalf of the Company, the Parent, the Buyer or the Guarantor
pursuant to this Agreement shall survive the consummation of the transactions
contemplated herein; provided that all such representations and warranties of
the Company and the Parent shall be of no further force and effect, and no claim
for indemnification by the Buyer pursuant to this Section 5 may be brought for
any reason, after the expiration of twelve (12) months from the Closing Date
(the “Survival Period”), except for the representations and warranties contained
in Section 3.1(c),

7



--------------------------------------------------------------------------------



 



which shall survive indefinitely. Anything to the contrary notwithstanding, a
claim for indemnification which is made but not resolved prior to the expiration
of the Survival Period may be pursued and resolved after such expiration.
     5.2 Indemnification by the Company.
          (a) In accordance with and subject to the provisions of this
Section 5, the Company and the Parent shall indemnify and hold harmless the
Buyer from and against and in respect of any and all loss, damage, diminution in
value, liability, cost and expense, including reasonable attorneys’ fees and
amounts paid in settlement (collectively, the “Buyer Indemnified Losses”),
suffered or incurred by the Buyer by reason of, or arising out of (i) any
misrepresentation or breach of representation or warranty of the Company or the
Parent contained in this Agreement, or in any schedules delivered to the Buyer
by or on behalf of the Company or the Parent pursuant to this Agreement;
(ii) the breach of any covenant or agreement of the Company or the Parent
contained in this Agreement; or (iii) the Retained Liabilities.
          (b) The Company and the Parent shall reimburse the Buyer on demand for
any Buyer Indemnified Losses suffered by the Buyer with respect to matters other
than claims, actions or demands brought, made or instituted by a third party
(“Third Party Claims”). With respect to Third Party Claims, the Company and the
Parent shall reimburse the Buyer on demand for any Buyer Indemnified Losses
suffered by the Buyer, based on the judgment of any court of competent
jurisdiction or pursuant to a bona fide compromise or settlement in respect of
any Buyer Indemnified Losses. The Company and the Parent shall have the
opportunity to defend at their expense any claim, action or demand for which the
Buyer claims indemnity against the Company or the Parent; provided that: (i) the
defense is conducted by reputable counsel; (ii) the defense is expressly assumed
in writing within twenty (20) days after written notice of the claim, action or
demand is delivered to the Company and the Parent; and (iii) counsel for the
Buyer may participate at all times and in all proceedings (formal and informal)
relating to the defense, compromise and settlement of the claim, action or
demand at the expense of the Buyer.
     5.3 Indemnification by the Buyer.
          (a) In accordance with and subject to the provisions of this
Section 5, the Buyer and Guarantor shall, jointly and severally, indemnify and
hold harmless the Company, the Parent and their respective affiliates (for
purposes of this Section 5, the “Company Indemnitees”) from and against and in
respect of any and all loss, damage, diminution in value, liability, cost and
expense, including reasonable attorneys’ fees and amounts paid in settlement
(collectively, the “Company Indemnified Losses”), suffered or incurred by the
Company Indemnitees by reason of, or arising out of (i) any misrepresentation or
breach of representation or warranty of the Buyer or Guarantor contained in this
Agreement, or in any schedules delivered to the Company or the Parent by or on
behalf of the Buyer or Guarantor pursuant to this Agreement; (ii) or the breach
of any covenant or agreement of the Buyer or Guarantor contained in this
Agreement; (iii) the Assumed Liabilities, including, without limitation, any
liability to sureties with respect to bonded jobs; or (iv) the operation of the
Business following the Closing, including, but not limited to, any claims made
by

8



--------------------------------------------------------------------------------



 



Transferred Employees concerning COBRA, the WARN Act, unemployment claim
liability, or any similar matters as a result of the termination by Buyer of the
Transferred Employees.
          (b) The Buyer and the Guarantor, jointly and severally (the “Buyer
Indemnifying Parties"), shall reimburse the Company Indemnitees on demand for
any Company Indemnified Losses suffered by the Company Indemnitees with respect
to matters other than Third Party Claims. With respect to Third Party Claims,
the Buyer Indemnifying Parties shall reimburse the Company Indemnitees on demand
for any Company Indemnified Losses suffered by the Company Indemnitees, based on
the judgment of any court of competent jurisdiction or pursuant to a bona fide
compromise or settlement in respect of any Company Indemnified Losses. The Buyer
Indemnifying Parties shall have the opportunity to defend at their expense any
claim, action or demand for which the Company Indemnitees claim indemnity
against the Buyer Indemnifying Parties; provided that: (i) the defense is
conducted by reputable counsel; (ii) the defense is expressly assumed in writing
within twenty (20) days after written notice of the claim, action or demand is
delivered to the Buyer Indemnifying Parties; and (iii) counsel for the Company
and the Parent may participate at all times and in all proceedings (formal and
informal) relating to the defense, compromise and settlement of the claim,
action or demand at the expense of the Company and the Parent.
     5.4 Limitation and Payment on Claims. No claim shall be brought under this
Section 5 for breach of any representation or warranty, and no party hereto
shall be entitled to receive any payment with respect thereto, until such time
as, and only to the extent that, the aggregate amount of such claim(s) that such
party has equals or exceeds $100,000 (the "Deductible”); provided, however, that
the Deductible shall not apply to any obligations under Section 2.3. Anything to
the contrary notwithstanding, the Company and the Parent shall not be liable
under this Section 5 for Buyer Indemnified Losses in excess of the Purchase
Price.
     5.5 Sole Remedy. The sole remedy of the Company, the Parent and the Buyer
Indemnifying Parties for breach of the representations and warranties set forth
in Section 3 shall be pursuant to this Section 5.
6. DISPUTE RESOLUTION.
     6.1 Arbitration.
          (a) Any controversy, dispute or claim arising out of or relating in
any way to this Agreement or the other agreements contemplated by this Agreement
or the transactions arising hereunder (including the validity, interpretation or
applicability of this Section 6.1) shall be settled exclusively by final and
binding arbitration in Houston, Texas. Such arbitration will apply the laws of
the State of Texas and the commercial arbitration rules of AAA to resolve the
dispute, and will be administered by the AAA.
          (b) Written notice of arbitration must be given within one year after
the notifying party has knowledge of accrual of the claim on which the notice is
based. If the claiming party fails to give notice of arbitration within that
time, the claim shall be deemed to be waived and shall be barred from either
arbitration or litigation.

9



--------------------------------------------------------------------------------



 



          (c) Such arbitration shall be conducted by one independent and
impartial arbitrator to be selected by mutual agreement of the parties, if
possible. If the parties fail to reach agreement regarding appointment of an
arbitrator within thirty (30) days following receipt by one party of the other
party’s notice of arbitration, the arbitrator shall be selected from a list or
lists of proposed arbitrators submitted by AAA. Unless the parties agree
otherwise, the arbitrator shall be a licensed attorney with at least ten years
of experience in the practice of law. The selection process shall be that which
is set forth in the AAA commercial arbitration rules then prevailing, except
that (A) the number of preemptory strikes shall not be limited and (B), if the
parties fail to select an arbitrator from one or more lists, AAA shall not
initially have the power to make an appointment but shall continue to submit
additional lists until an arbitrator has been selected, but if no such
arbitrator is selected within sixty (60) days after the receipt of the first
notice of arbitration, the AAA shall have the power to make an appointment and
shall promptly do so. Initially, however, promptly following its receipt of a
request to submit a list of proposed arbitrators, AAA shall convene the parties
in person or by telephone and attempt to facilitate their selection of an
arbitrator by agreement. If the arbitrator should die, withdraw or otherwise
become incapable of serving, a replacement shall be selected and appointed in a
like manner.
          (d) The arbitrator shall render an opinion setting forth findings of
fact and conclusions of law with the reasons therefor stated. A transcript of
the evidence adduced at the hearing shall be made and shall, upon request, be
made available to either party. The fees and expenses of the arbitrator shall be
shared equally by the parties and advanced by them from time to time as
required; provided that at the conclusion of the arbitration, the arbitrator may
award costs and expenses (including the costs of the arbitration previously
advanced and the fees and expenses of attorneys, accountants and other experts).
No pre-arbitration discovery shall be permitted, except that the arbitrator
shall have the power in his or her sole discretion, on application by either
party, to order pre-arbitration examination of the witnesses and documents that
the other party intends to introduce in its case-in-chief at the arbitration
hearing. The arbitrator shall render his or her opinion and/or award within
ninety (90) days of the conclusion of the arbitration hearing. The arbitrator
shall not be empowered to award to either party any punitive damages in
connection with any dispute between them arising out of or relating in any way
to this Agreement or the other agreements contemplated hereby or the
transactions arising hereunder or thereunder, and each party hereby irrevocably
waives any right to recover such damages. The arbitration hearings and award
shall be maintained in confidence.
Notwithstanding anything to the contrary provided in this Section 6.1 and
without prejudice to the above procedures, either party may apply to any court
of competent jurisdiction for temporary injunctive or other provisional judicial
relief if such action is necessary to avoid irreparable damage or to preserve
the status quo until such time as the arbitrator is selected and available to
hear such party’s request for temporary relief. The award rendered by the
arbitrator shall be final and not subject to judicial review and judgment
thereon may be entered in any court of competent jurisdiction.

10



--------------------------------------------------------------------------------



 



7. EMPLOYEE MATTERS.
     7.1 Hiring.
          (a) The Buyer shall hire (subject to each employee’s agreement),
effective as of the Closing Date, all of the employees of the Company on the day
immediately prior to the Closing Date, active or inactive (such employees being
hereafter referred to as the “Transferred Employees”) at a comparable job and at
a rate of pay not less than each such Transferred Employee’s pay as of the
Closing Date. Upon request of the Buyer, the Company shall provide the Buyer
reasonable access (subject to the provisions of applicable law) to data
(including computer data) regarding the ages, dates of hire, compensation and
job description of the Transferred Employees.
          (b) The Buyer shall assume and be responsible for any severance costs
associated with the termination of the Transferred Employees’ employment with
the Company. The Buyer shall discharge all liabilities and claims based on
occurrences or conditions first occurring or commencing on or after the Closing
Date with respect to Transferred Employees arising out of their employment with
the Buyer after the Closing Date, including, but not limited to, any claims
arising out of any employee benefit plan, policy, program or arrangement
maintained at any time by the Buyer (a “Buyer Plan” or collectively, the “Buyer
Plans”), except Buyer shall not assume any liabilities with respect to the WARN
Act or COBRA benefits for any terminations occurring prior to the Closing Date
(unless provided otherwise by law or pursuant to applicable regulations) nor
shall the Company or the Parent be liable under the WARN Act, COBRA, or state
unemployment claims law for any Transferred Employee terminated by Buyer after
the Closing.
          (c) At Closing, the Buyer shall establish and make available a group
medical plan for the Transferred Employees and their dependents that is
substantially similar to the group medical plan available to the Transferred
Employees immediately prior to Closing. The Buyer shall credit the Transferred
Employees with all service of the Transferred Employees recognized under the
employee benefit plans, policies, programs, or arrangements maintained by the
Parent or the Company (the “Parent Plans”) as service with the Buyer for
purposes of eligibility to participate, vesting and levels of benefits
available, under all Buyer Plans. The Buyer shall waive any coverage waiting
period, pre-existing condition and actively-at-work requirements under the Buyer
Plans for the Transferred Employees and shall provide that any expenses incurred
before the Closing Date by a Transferred Employee (and his or her dependents)
during the calendar year of the Closing shall be taken into account for purposes
of satisfying the applicable deductible, coinsurance and maximum out-of-pocket
provisions, and applicable annual and/or lifetime maximum benefit limitations of
the Buyer Plans. The Buyer Plans shall not require contributions by Transferred
Employees at a rate that exceeds the rate in effect for other similarly situated
employees of the Buyer. Any reports or other information provided to Buyer by
the Company or the Parent in connection with Buyer performing his obligations
under this Section 7.1(c) shall be at the sole expense of the Buyer.
     7.2 Benefits. Except as provided in Section 7.1(b), the Buyer shall be
responsible for the payment of all amounts of wages, bonuses and other
remuneration (including discretionary

11



--------------------------------------------------------------------------------



 



benefits and bonuses) payable to the Transferred Employees of the Company
accrued with respect to periods on or prior to the Closing (except for any
employment taxes actually withheld by the Company) together with amounts payable
to such employees in connection with events occurring on or prior to the
Closing. In addition, the Buyer shall be responsible for:
          (a) all vacation pay and pay for other compensated absences earned or
accrued by the Transferred Employees as of the close of business on the Closing
Date to the appropriate employee, including any related payroll burden (FICA and
other pension or other employee benefit plan contributions and employment taxes)
with respect thereto to the appropriate Governmental Entity or other person, to
the extent such pay has been accrued on the books of the Company at such close
of business, based upon the remuneration of such employees normally used in
computing such pay for other compensated absences; and
          (b) amounts accrued under the Integrated Electrical Services, Inc.
401(k) Retirement Savings Plan (the “Parent 401(k) Plan") for the Transferred
Employees as of the Closing Date but not yet transferred to the trustee of the
Parent 401(k) Plan, including without limitation, the accrued match, accrued
payroll deductions representing elective deferrals, loan repayments and accrued
profit sharing contribution, if any.
     7.3 Parent 401(k) Plan. The Company, the Parent and the Buyer agree that,
as soon as practicable after Closing, but in any event within 90 days of the
Closing Date, the Buyer shall establish a qualified 401(k) retirement savings
plan (the “Buyer’s 401(k) Plan”) in accordance with Section 414(l) of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder. Within 60 days after the Buyer’s 401(k) Plan is
established and ready to accept transfers, the Parent shall cause the transfer
to the Buyer’s 401(k) Plan of the account balances in the Parent 401(k) Plan of
the Transferred Employees. In connection with such transfer, the following
provisions shall apply:
          (a) The account balances of the Transferred Employees transferred to
the Buyer’s 401(k) Plan shall be subject to the provisions of the Buyer’s 401(k)
Plan effective as of the date of transfer; provided, however that the Buyer’s
401(k) Plan shall continue any benefits under the Parent 401(k) Plan as required
under Section 411(d)(6) of the Code; and
          (b) The outstanding loan of any Transferred Employee shall not be in
default as a result of the Transferred Employee’s termination of employment with
the Parent or the Company, but such loan shall be transferred to the Buyer’s
401(k) Plan in accordance with (a) above.
The Buyer shall provide acceptable evidence to the Parent that the Buyer’s
401(k) Plan meets the requirements of Section 401(a) of the Code prior to the
date of such transfer. The Buyer, the Parent and the Company agree to take
whatever action, including but not limited to plan amendments and resolutions,
to effectuate the transfer of the Transferred Employee’s account balances
according to this section from the Parent 401(k) Plan to the Buyer’s 401(k)
Plan.
Notwithstanding the foregoing, nothing in this Section 7 shall be deemed or
construed to give rise to any rights, claims, benefits, or causes of action to
any Transferred Employee or third party whatsoever (including any Governmental
Entity).

12



--------------------------------------------------------------------------------



 



8. MISCELLANEOUS.
     8.1 Notices. All notices and communications required or permitted hereunder
shall be in writing and may be given by (a) depositing the same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, (b) by delivering the
same in person to an officer or agent of such party, or (c) overnight delivery
service. Such notice shall be deemed received on the date (i) on which it is
actually received if sent by overnight delivery service or hand delivery, or
(ii) on the third business day following the date on which it is mailed. For
purposes of notice, the addresses of the parties hereto shall be:
If to the Parent or the Company:
Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
Attention: Chief Financial Officer
With a copy to:
Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
Attention: Chief Legal Officer
If to the Buyer or Guarantor:
Brink Constructors, Inc.
2950 N. Plaza Drive
Rapid City, SD 57702
Attention: Douglas F. Brink
With a copy to:
Charles L. Riter
Bangs, McCullen, Butler, Foye & Simmons, L.L.P.
818 St. Joseph Street
Rapid City, SD 57709
or such other address as any party hereto shall specify pursuant to this
Section 8.1 from time to time.
     8.2 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
     8.3 Governing Law. The validity and effect of this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas, without regard to its conflicts of laws rules.

13



--------------------------------------------------------------------------------



 



     8.4 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted heirs,
successors and assigns. Neither the Company, the Parent, the Buyer nor the
Guarantor may assign, delegate or otherwise transfer any of their rights or
obligations under this Agreement without the written consent by each other party
hereto.
     8.5 Partial Invalidity and Severability. All rights and restrictions
contained herein may be exercised and shall be applicable and binding only to
the extent that they do not violate any applicable laws and are intended to be
limited to the extent necessary to render this Agreement legal, valid and
enforceable. If any term of this Agreement, or part thereof, not essential to
the commercial purpose of this Agreement shall be held to be illegal, invalid or
unenforceable by a forum of competent jurisdiction, it is the intention of the
parties that the remaining terms hereof, or part thereof, shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
terms, or parts thereof, shall remain in full force and effect. To the extent
legally permissible, any illegal, invalid or unenforceable provision of this
Agreement shall be replaced by a valid provision which will implement the
commercial purpose of the illegal, invalid or unenforceable provision.
     8.6 Waiver. Any term or condition of this Agreement may be waived at any
time by the party which is entitled to the benefit thereof, but only if such
waiver is evidenced by a writing signed by such party. No failure on the part of
any party hereto to exercise, and no delay in exercising, any right, power or
remedy created hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or remedy by either party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. No waiver by either party hereto of any breach of or default in any term
or condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.
     8.7 Headings. The headings of particular provisions of this Agreement are
inserted for convenience only and shall not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement.
     8.8 Entire Agreement; Amendments. This Agreement supersedes all prior
discussions and agreements between the parties with respect to the subject
matter hereof (including without limitation any letters of intent executed by
the parties), and this Agreement contains the sole and entire agreement between
the parties with respect to the matters covered hereby. This Agreement shall not
be altered or amended except by an instrument in writing signed by or on behalf
of the party against whom enforcement is sought.
     8.9 Disclosure of Agreement Terms. Neither Buyer nor the Guarantor shall
disclose the terms and conditions of this Agreement to any person or entity
without the prior written consent of an executive officer of the Parent or as
required by applicable law or an order from a court or administrative body of
competent jurisdiction (but only to the extent so required and only after giving
reasonable prior notice to the Company and the Parent and cooperating with the
Company and the Parent in any efforts to legally oppose such disclosure). The
foregoing notwithstanding, the Buyer and the Guarantor shall be permitted to
make such disclosures to their accountants, lawyers,

14



--------------------------------------------------------------------------------



 



financial institutions, lending sources, senior employees and related parties as
may be appropriate, provided that such parties are bound by the foregoing
nondisclosure provisions.
     8.10 Number and Gender. Where the context requires, the use of the singular
form herein shall include the plural, the use of the plural shall include the
singular, and the use of any gender shall include any and all genders.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed effective as of the
date set forth above.

           

  PARENT:    
 
         

  INTEGRATED ELECTRICAL SERVICES, INC.    
 
         

  By: /s/ Curt L. Warnock    

         

  Name: Curt L. Warnock    

         

  Title: Sr. Vice President, General Counsel    

         
 
         

  COMPANY:    
 
         

  BRINK ELECTRIC CONSTRUCTION CO.    
 
         

  By: /s/ Curt L. Warnock    

         

  Name: Curt L. Warnock    

         

  Title: Vice President    

         
 
         

  BUYER:    
 
         

  BRINK CONSTRUCTORS, INC.    
 
         

  By: /s/ Douglas F. Brink    

         

  Name: Douglas F. Brink    

         

  Title: Vice President    

         
 
         

  GUARANTOR:    
 
   
/s/ Douglas F. Brink  

         

  DOUGLAS F. BRINK    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
     This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (“Bill of Sale”) is
entered into as of the ___day of July 2005, by and among INTEGRATED ELECTRICAL
SERVICES, INC., a Delaware corporation (the “Parent”), BRINK ELECTRIC
CONSTRUCTION CO., a South Dakota corporation (the “Company”) and BRINK
CONSTRUCTORS, INC., a South Dakota corporation (the “Buyer”).
RECITALS
     WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement
(the “Purchase Agreement") dated as of even date herewith by and among the
Buyer, the Parent, the Company, and Douglas F. Brink, individual, the Company
and the Parent agreed to convey the Assets to the Buyer and the Buyer agreed to
assume the Assumed Liabilities. In order to evidence such conveyance and
assumption, the parties desire to enter into this Bill of Sale.
     WHEREAS, all capitalized terms used herein but not defined herein shall
have the meanings ascribed to them in the Purchase Agreement.
ASSIGNMENT
     NOW, THEREFORE, for and in consideration of the mutual covenants,
agreements, and benefits contained herein, the sum of TEN DOLLARS ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Parent do hereby BARGAIN, GRANT, SELL,
CONVEY, TRANSFER, DELIVER and ASSIGN unto Buyer all the Assets.
     The Assets are hereby conveyed free and clear of all encumbrances other
than the Permitted Encumbrances.
     TO HAVE AND TO HOLD the Assets unto the Buyer and its successors and
assigns forever; and the Company and the Parent do hereby bind themselves and
their successors and assigns to WARRANT AND FOREVER DEFEND title to the Assets
in accordance with the terms and provisions of the Purchase Agreement.
     The Buyer, upon execution below, accepts this Bill of Sale, and to the
extent provided for in the Purchase Agreement, hereby assumes the Assumed
Liabilities, but no others.
     This assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.

 



--------------------------------------------------------------------------------



 



     This Bill of Sale may be executed in any number of counterparts, and each
counterpart shall for all purposes be deemed to be an original.
     This Bill of Sale is subject to all terms and conditions contained in the
Purchase Agreement and nothing herein shall be deemed to alter, amend, or
supersede the Purchase Agreement, the terms of which shall in all respects be
controlling.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale
effective as of the date set forth above.

           

  PARENT:    
 
         

  INTEGRATED ELECTRICAL SERVICES, INC.    
 
         

  By:      

         

  Name:      

         

  Title:      

         
 
         

  COMPANY:    
 
         

  BRINK ELECTRIC CONSTRUCTION CO.    
 
         

  By:      

         

  Name:      

         

  Title:      

         
 
         

  BUYER:    
 
         

  BRINK CONSTRUCTORS, INC.    
 
         

  By:      

         

  Name:      

         

  Title:      

         

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GENERAL AGREEMENT OF INDEMNITY

 



--------------------------------------------------------------------------------



 



CHUBB GROUP OF INSURANCE COMPANIES
(CHUBB LOGO) [h27865chubb.gif]
15 Mountain View Road, P.O. Box 1615, Warren, New Jersey 07061-1615
 
GENERAL AGREEMENT OF INDEMNITY
     WHEREAS, the undersigned (hereinafter individually and collectively called
“Indemnitor”) desires FEDERAL INSURANCE COMPANY or any of its subsidiary or
affiliated insurers (hereinafter called “Company”) to execute bonds including
undertakings and other like obligations (hereinafter referred to as bond or
bonds) on its behalf and also desires the execution of bonds on behalf of
individuals, partnerships, corporations, limited liability companies or any
other similarly unincorporated associations of members (hereinafter called
“Affiliates”).
     WHEREAS, from time to time the Indemnitor may be a participant in joint
ventures with others, and bonds will be required on behalf of the Indemnitor
along with the other participants in such joint ventures.
     WHEREAS, Indemnitor is the successor-in-interest to BRINK ELECTRIC
CONSTRUCTION CO., a South Dakota corporation (along with any other affiliate or
related entity whose assets have been or will be assigned to Indemnitor
hereinafter individually and collectively called “Seller”) as the assignee of
all bonded contract obligations, which Indemnitor has expressly assumed without
reservation
     NOW, THEREFORE, in consideration of the Company executing said bond or
bonds, and the undersigned Indemnitor hereby requests the execution thereof, and
in consideration of the consent of Company to the assignment and assumption of
the bonded obligations formerly undertaken by the Seller, as well as the sum of
One Dollar paid to the Indemnitor by said Company, the receipt whereof is hereby
acknowledged, the Indemnitor, being benefited by the execution and delivery of
said bond or bonds, including, without limitation all Bonds previously issued
prior to the date of this Agreement for the Seller, the bonded obligations of
which have been expressly assumed without reservation by Indemnitor(s) and as to
which Indemnitor(s) have agreed, and do hereby agree, to assume full
responsibility for work in place as well as the prompt and proper performance
and completion of all such bonded obligations, including, without limitation
those bonded obligations listed on Exhibit A attached hereto, hereby agrees that
it will at all times jointly and severally indemnify and save harmless said
Company from and against any and all loss, cost, damage or expense, including
court costs and attorneys’ fees, which it shall at any time incur by reason of
its execution and/or delivery of said bond or bonds or its payment of any claim
or liability thereunder and will place the said Company in funds to meet all its
liability under said bond or bonds promptly on request and before it may be
required to make any payment thereunder and that the voucher or other evidence
of payment by said Company of any such loss, cost, damage, expense, claim, or
liability shall be prima facie evidence of the fact and amount of the
Indemnitor’s liability to said Company under this Agreement.
     IT IS UNDERSTOOD AND AGREED that with respect to any bonds on behalf of the
Indemnitor participating in a joint venture that if specific application is
filed with the Company for such bonds the liability of the Indemnitor to the
Company with respect to such joint venture bonds shall be limited to the amount
expressly set forth in said application.
     IT IS UNDERSTOOD AND AGREED that all of the terms, provisions, and
conditions of this Agreement shall be extended to and for the benefit not only
of the Company either as a direct writing company or as a co-surety or reinsurer
but also for the benefit of any surety or insurance company or companies with
which the Company may participate as a co-surety or reinsurer and also for the
benefit of any other company which may execute any bond or bonds at the request
of the Company on behalf of the Indemnitor .
     IT IS UNDERSTOOD AND AGREED that this Agreement is in addition to all other
rights and agreements which Company may have or be a party to in connection with
Bonds previously issued for the benefit of Seller and that the assumption of
responsibility therefor by Indemnitors as herein provided shall not constitute a
waiver or release by Company of any rights Company may have to seek and recover
indemnity from third parties having liability in connection with the issuance of
such Bonds including, but not limited to, the obligations and liabilities of
Integrated Electrical Services, Inc., Brink Electric Construction Co., or their
affiliates.
     IT IS UNDERSTOOD AND AGREED that, notwithstanding anything herein to the
contrary, Indemnitor’s agreements, covenants, and all obligations under this
General Agreement of Indemnity is limited to (1) the obligations assumed by
Indemnitor (the “Assumed Obligations”) under the Asset Purchase Agreement
(“APA”) by and among Integrated Electrical Services, Inc. (“IES”), Brink
Electric Construction Co., Brink Constructors, Inc., and Douglas F. Brink, and
(2) Company’s obligations under the bonds listed on Exhibit A attached hereto.
Furthermore, Indemnitor has acknowledged and agreed that Indemnitor’s obligation
to perform or otherwise discharge the Assumed Obligations is secured by certain
assets acquired by Indemnitor under the APA (the “Collateral”), said Collateral
acquired subject to that certain Underwriting, Continuing Indemnity, and
Security Agreement dated as of January 14, 2005, executed by and among Company,
IES, and certain IES affiliates, including Brink Electric Construction Co.
     IT IS UNDERSTOOD AND AGREED, that Indemnitor will replace Bond No. 81889173
identified on Exhibit A (the “Cancelable Bond”) no later than ninety (90) days
from the execution of this Agreement, and hereby acknowledges and consents that
the Cancelable Bond will be canceled upon the earlier of (i) the date of
issuance of a replacement bond or (ii) the date upon which Federal issues notice
of cancellation in compliance with the terms the Cancelable Bond to be canceled
thereby. Indemnitor’s obligation under this Agreement with respect to any bond
or bonds canceled or replaced as contemplated herein will remain with respect to
such liability accruing under said bond or bonds.

 



--------------------------------------------------------------------------------



 



     IT IS FURTHER UNDERSTOOD AND AGREED that the Indemnitor, its heirs,
successors and assigns are jointly and severally bound by the foregoing
conditions of this Agreement.
     IN WITNESS WHEREOF the Indemnitor has signed this instrument this, the
___day of ___, 2005.

     
WITNESS:
  BRINK CONSTRUCTORS, INC. a South Dakota corporation
 
   
 
  By:_____________________________________________________
 
   

  Its:____________________________________________________
 
   
WITNESS:
  DOUGLAS F. BRINK
 
   
 
 
 

CORPORATE ACKNOWLEDGMENT
STATE OF ________________
COUNTY OF ______________
     On this ___day of ____________________, 2005, before me personally came
________________________ to me known, who, being by me duly sworn, did depose
and say that he resides in the State of ____________________ and that he is the
__________________ of BRINK CONSTRUCTORS, INC., a South Dakota corporation, the
corporation described in and which executed the foregoing instrument; that he
knows the corporate seal of said Corporation; that the seal affixed to said
instrument is such corporate seal; that it was so affixed by order and authority
of the Board of Directors of said Corporation; and that he signed his name
thereto by like order and authority.

   
(SEAL)
____________________________
NOTARY PUBLIC
 
My commission expires:
 
______________________________

INDIVIDUAL ACKNOWLEDGMENT
STATE OF _________________
COUNTY OF _______________
     On this ___day of _________________, 2005, before me personally came
DOUGLAS F. BRINK, to me known, who, being by me duly sworn, did depose and say
that he resides in the State of Idaho; and that he executed the foregoing
instrument for the purposes therein contained.

   
(SEAL)
____________________________
NOTARY PUBLIC
 
My commission expires:
 
______________________________

2



--------------------------------------------------------------------------------



 



EXHIBIT A

                                      Bond No.     Named Principal     Obligee  
  Bond Description     Amount    
8193-44-43
    Brink Electric Construction Co.     United States of America     Denison
Substation,
Stage 9     $ 2,384,124.14      
8196-31-59
    Brink Electric Construction Co.     Tri-State Generation and Transmission
and United States of America     Lost Canyon
Substation Addition     $ 1,725,267.08      
8196-77-47
    Brink Electric Construction Co.     Powder River Energy
Corporation     Barber Creek to Indian Creek 69 KV Transmission Line     $
2,550,651.45      
8196-95-04
    Brink Electric Construction Co.     Southern Minnesota
Municipal Power
Agency     DPC Fountain Substation to Harmony Tap     $ 1,505,927.58      
8188-91-73
    Brink Electric Construction Co.     State of Oregon     Construction
Contractor’s Bond     $ 10,000      
8196-77-61
    Brink Electric Construction Co.     High Plains Power           $ 866,743.00
     
8196-95-09
    Brink Electric Construction Co.     Wheatland Electric           $
561,509.00      

3